In Banc.
This is a motion to dismiss an appeal on the ground that the amount in controversy is less than $250. Suit was brought to foreclose a materialman's lien for the sum of $84 and there was a decree for the defendants.
Chapter 153 of the General Laws of Oregon for 1923 provides, among other things, that "no appeal to the supreme court shall be taken or allowed in any action for the recovery of money or damages unless it appears from the pleadings in the case that the amount in controversy exceeds $250." It will be seen from this quotation that this applies only to action for the recovery of money or damages. This being a suit in equity to foreclose a lien, the provisions of Chapter 153 do not apply, and the motion to dismiss will be overruled.                      MOTION DENIED. *Page 71